Citation Nr: 1750650	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for conductive hearing loss in the left ear, status post-mastoidectomy and tympanoplasty with ear reconstruction and placement of prosthetic bone.

2.  Entitlement to a separate compensable disability rating for vertigo/dizziness, associated with the Veteran's service-connected hearing loss in the left ear, status post-mastoidectomy and tympanoplasty with ear reconstruction and placement of prosthetic bone disability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 2005. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This matter was previously before the Board and was remanded in February 2017 in order to afford the Veteran a Board hearing.  In July 2017, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

The appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a rating in excess of 10 percent for vertigo/dizziness, associated with the Veteran's service-connected hearing loss in the left ear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection is in effect for hearing loss in the left ear only. 

2.  The Veteran has, at worst, Level V hearing acuity in his service-connected left ear.

3.  The Veteran has vertigo/dizziness, associated with his service-connected conductive hearing loss in the left ear, status post-mastoidectomy and tympanoplasty with ear reconstruction and placement of prosthetic bone disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for entitlement to a disability rating higher than zero percent for conductive hearing loss in the left ear, status post-mastoidectomy and tympanoplasty with ear reconstruction and placement of prosthetic bone, are not met.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a separate 10 percent evaluation of for vertigo/dizziness associated with the Veteran's service-connected hearing loss in the left ear, status post-mastoidectomy and tympanoplasty with ear reconstruction and placement of prosthetic bone are met.  38 C.F.R. § 4.87 (2016), Diagnostic Code 6299-6204


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board notes that VA's duty to notify was satisfied by a letter sent to the Veteran in March 2005.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, service treatment records, post-service VA outpatient records, private treatment records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims herein decided.  The Board finds that VA has satisfied its duty to obtain available Federal records with regard to the issues herein decided.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded VA examinations in September 2009 and March 2016.  The VA examiners reviewed the Veteran's claims, his electronic records, and conducted in-person interviews.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

During the July 2017 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the foregoing reasons, the Board finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4. 

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another DC.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Diagnostic Code 6200 provides a 10 percent disability rating for chronic suppurative otitis media, mastoiditis, or choleastoma (or any combination) during suppuration, or with aural polyps.  A Note to Diagnostic Code 6200 provides that hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be rated separately.  38 C.F.R. § 4.87.

Diagnostic Code 6204 provides a disability rating for peripheral vestibular disorders marked by occasional dizziness as 10 percent disabling and with dizziness and occasional staggering as 30 percent disabling.  A Note to Diagnostic Code 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned.  

Vertigo is defined as "an illusory sense that either the environment or one's own body is revolving . . . [t]he term is sometimes erroneously used to mean any form of dizziness."  See Dorland's Illustrated Medical Dictionary at 2051 (32nd ed. 2012). 

Dizziness is defined as "a disturbed sense of relationship to space; a sensation of unsteadiness with a feeling of movement within the head."  Id. at 559. 

More generally, vertigo is a type of dizziness, but as Dorland's Medical Dictionary states, dizziness and vertigo are not always synonymous. 

The term "staggering" is not defined in the rating schedule, but is generally defined as standing or proceeding unsteadily.  See Webster's New College Dictionary, 3rd ed., at 1099.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.2. 

For example, Diagnostic Code 6299-6204 is used to identify unlisted diseases of the ear, such as the Veteran's vertigo/dizziness associated with the Veteran's left ear hearing loss.  However, the Court has held that, where a disability is listed in the schedule, rating by analogy is inappropriate.  See Copeland v. McDonald, 27 Vet. App. 333,336-37 (quoting Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) ("[a]n analogous rating . . . may be assigned "only" where the service-connected condition is 'unlisted.'").  Nonetheless, here, the Veteran's vertigo/dizziness associated with his left ear hearing loss is not specifically listed in the Rating Schedule, such that rating by analogy is appropriate.

Evaluations for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  See 38 C.F.R. § 4.85 (2016).

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85 (e) (2016).  If impaired hearing is evaluated only in one ear, the other ear is assigned a Roman Numeral designation of I for purposes of utilizing Table VII.  38 C.F.R. § 4.85 (f) (2016).

A November 2005 rating decision by the RO granted the Veteran entitlement to service connection for left ear mastoidectomy and tympanoplasty, but denied service connection for left ear hearing loss.  The Veteran appealed both decisions and, in July 2008, the RO continued the evaluation for conductive hearing loss in the left ear, status post-mastoidectomy and tympanoplasty with ear reconstruction and placement of prosthetic bone in ear at zero percent.  The RO noted that the November 2005 rating decision erred in denying hearing loss in the left ear because granting service connection for mastoidectomy and tympanoplasty was also a grant for the resultant conductive hearing loss in the left ear. 

In March 2010, the Veteran filed a notice of disagreement for his noncompensable hearing loss disability.  The Veteran filed his Substantive Appeal on VA Form 9 in July 2011, asserting that hearing loss was not the only issue he was having with his left ear.  He stated he has had five or more surgeries on his ear, and the pain, infections, and ear drum ruptures are more disabling than the hearing loss.  In March 2016, the Veteran was afforded a VA examination, and a supplemental statement of the case (SSOC) was issued that continued the zero percent evaluation for conductive hearing loss.

On VA examination in September 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
40
50
55

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.

On the authorized audiological evaluation in June 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
55
55
60

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.

On the authorized audiological evaluation in September 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
40
55
60

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.

On the authorized audiological evaluation in March 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
55
70
70

Speech audiometry revealed speech recognition ability of 84 percent in the left ear.

An audiological evaluation in July 2017 performed by a private otolaryngologist, 

pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
50
75
85

Speech audiometry revealed speech recognition ability of 74 percent in the left ear.

Because hearing loss of the right ear is not service-connected, the Veteran's left ear hearing loss must be productive of a numeric designation under Table VI of at least X in order to warrant a compensable rating through application of Table VII.  However, because his left ear hearing has - at its worst - only warranted a numeric designation of V, a separate compensable evaluation cannot be awarded for left ear hearing loss associated with otitis media under DC 6200.

As indicated previously, DC 6200 allows for separate evaluations of "complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull," 38 C.F.R. § 4.87 (2016).  The Board notes that the Veteran is service connected for tinnitus.  The record does not show, nor has the Veteran asserted that he has experienced complications such as labyrinithitis, facial nerve paralysis or bone loss of the skull.

Upon review, the Board finds the evidence of record is consistent with a separate, additional rating for vertigo/dizziness associated with the Veteran's service-connected hearing loss in the left ear, status post-mastoidectomy and tympanoplasty with ear reconstruction and placement of prosthetic bone by analogy under Diagnostic Code 6299-6204.  38 C.F.R. § 4.87.  Specifically, the during the July 2017 Board hearing, the Veteran complained that he suffers from vertigo and an altered gait.  The Veteran also complained of occasional dizziness during a June 2009 audiology consult.  The June 2009 audiology consult also diagnosed the Veteran with dizziness.  These complaints are consistent with a finding of occasional dizziness as contemplated by a 10 percent evaluation under Diagnostic Code 6204.   Accordingly, the Board concludes that a separate 10 percent disability evaluation for vertigo is warranted.

However, the evidence of record of record is not sufficient to determine whether the Veteran's vertigo/dizziness is manifested by occasional staggering as contemplated by a higher evaluation under Diagnostic Code 6204.  Accordingly, entitlement to a rating in excess of 10 percent for vertigo/dizziness is addressed in the Remand below.  


ORDER

Entitlement to a compensable disability rating for conductive hearing loss in the left ear, status post-mastoidectomy and tympanoplasty with ear reconstruction and placement of prosthetic bone, is denied.

A separate 10 percent disability rating for vertigo/dizziness associated with the Veteran's service-connected hearing loss in the left ear, status post-mastoidectomy and tympanoplasty with ear reconstruction and placement of prosthetic bone is granted.


REMAND

After careful review of the record, the Board finds that remand is necessary.  As noted above, the evidence of record is consistent with a separate, additional rating for vertigo/dizziness associated with the Veteran's service-connected hearing loss in the left ear, status post-mastoidectomy and tympanoplasty with ear reconstruction and placement of prosthetic bone by analogy under Diagnostic Code 6299-6204.  Further, the Board has determined that the criteria for at least a 10 percent evaluation have been met.  

However, the Board is unable to determine whether the current severity of the Veteran's vertigo/dizziness warrants a rating in excess of 10 percent.  Therefore, to ensure that VA has fully met its duty to assist the Veteran in this matter, the claim is remanded for a new VA examination and opinion.  38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to ascertain the current severity and manifestations of his service-connected vertigo/dizziness.  The examiner is requested to specifically address whether the Veteran experiences occasional dizziness or dizziness and occasional staggering.  

2.  When the development requested has been completed, the case should again be reviewed by the AOJ.  If any claim remains denied, the appellant and his representative should be furnished a SSOC that includes each of the claims as listed on the title page of this decision and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


